UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1506


GREGORY SOMERS,

                  Plaintiff - Appellant,

          v.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, an agency of the
United States of America; JACQUELINE A. BERRIEN; NICHOLAS M.
INZEO,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cv-00257-MGL)


Submitted:   October 27, 2014               Decided:   January 9, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. Newton, MURPHY & GRANTLAND, PA, Columbia, South
Carolina, for Appellant.   Stuart F. Delery, Assistant Attorney
General, Marleigh D. Dover, Daniel Tenny, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; William N. Nettles,
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory     Somers    appeals       the   district    court’s    order

accepting the recommendation of the magistrate judge, granting

the Defendants’ motion to dismiss his civil complaint pursuant

to Fed. R. Civ. P. 12(b)(1), 12(b)(6), denying his motion to

amend, and dismissing all of his claims without prejudice.                         On

appeal, Somers contends that the district court erred in ruling

that his non-Title VII claims were preempted by Title VII, in

ruling that he failed to state a claim for relief under Title

VII, and in denying his motion to amend.                We affirm.

              “On appeal from a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(1), [w]e review the district court’s

factual findings with respect to jurisdiction for clear error

and the legal conclusion that flows therefrom de novo.”                       In re

KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014)

(citation and internal quotations omitted).                       “On review of a

Rule 12(b)(6) dismissal, we consider a case de novo,” evaluating

“whether      the   complaint       states    a    claim    to    relief   that    is

plausible      on   its    face.”      United      States    ex    rel.    Oberg   v.

Pennsylvania Higher Educ. Assistance Agency, 745 F.3d 131, 136

(4th   Cir.    2014)      (citations   and    internal      quotations     omitted).

“Generally, we review a district court’s denial of a motion for

leave to amend for abuse of discretion,” “[b]ut where, as here,

the district court denied such a motion on grounds of futility,

                                         2
we employ the same standard that would apply to our review of a

motion to dismiss.”      United States ex rel. Ahumada v. NISH, 756
F.3d 268, 274 (4th Cir. 2014) (citations and internal quotations

omitted).

            With these standards in mind, we have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             See Somers v. EEOC,

No. 6:13-cv-00257-MGL (D.S.C. Mar. 26, 2014).               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3